Case 18-22636-TPA    Doc 214    Filed 05/30/19 Entered 05/30/19 00:04:57   Desc Main
                               Document      Page 1 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 IN RE:                                        :
 PHYLLIS J. HANEY,                             : BK. No. 18-22636-TPA
                                               :
                            Debtor.            : Chapter No. 11
 ___________________________________________   :
 PHYLLIS J. HANEY,                             :
                                               :
                               Movant,         : Related to Doc. Nos. 164 & 165
                        v.                     :
                                               :
 FRYE TRANSPORTATION GROUP, INC.;              : Hearing Date: 05/30/2019 @ 11:30 a.m
 THE BANK OF NEW YORK MELLON f/k/a             :
 THE BANK OF NEW YORK as Trustee for           :
 the Benefit of Certificateholders of the      :
 CWABS, Inc. Asset-Backed Certificates,        :
 Series 2006-SD4; WILMINGTON SAVINGS           :
 FUND SOCIETY, FSB, d/b/a Christiana           :
 Trust, as Indenture Trustee for the CSMC      :
 2017-1 Trust, Mortgage-Backed Notes,          :
 Series 2017-1; NATIONAL BANK                  :
 ASSOCIATION, as Trustee, successor            :
 in interest to Wachovia Bank, N.A., as        :
 Trustee for Park Place Securities, Inc.,      :
 Asset-Backed Pass-Through Certificates,       :
 Series 2004-WWF1; DEUTSCHE BANK               :
 NATIONAL TRUST COMPANY, as Trustee,           :
 on Behalf of the Holders of the Soundview     :
 Home Loan Trust 2005-1 Asset-Backed           :
 Certificates, Series 2005-1; STRASSBURGER,    :
 MCKENNA, GUTNICK and GEFSKY; BRADY’S :
 RUN SANITARY AUTHORITY; INTERNAL              :
 REVENUE SERVICE; COMMONWEALTH OF              :
 PENNSYLVANIA DEPARTMENT OF                    :
 REVENUE; BEAVER COUNTY TAX CLAIM              :
 BUREAU,                                       :
                                               :
                             Respondents.      :

  OBJECTION OF DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE,
 ON BEHALF OF THE HOLDERS OF THE SOUNDVIEW HOME LOAN TRUST 2005-1
 ASSET BACKED CERTIFICATES, SERIES 2005-1TO DEBTOR’S AMENDED MOTION
      TO SELL PROPERTY FREE AND CLEAR OF ALL LIENS, CLAIMS AND
                          ENCUMBRANCES



                                          1
Case 18-22636-TPA         Doc 214       Filed 05/30/19 Entered 05/30/19 00:04:57           Desc Main
                                       Document      Page 2 of 4


        AND NOW, comes Respondent, Deutsche Bank National Trust Company, as Trustee, on

 Behalf of the Holders of the Soundview Home Loan Trust 2005-1 Asset-Backed Certificates,

 Series 2005-1 (hereinafter “Deutsche Bank” or “Respondent”), by and through its undersigned

 counsel, Phelan Hallinan Diamond & Jones, LLP, and in response to Debtor’s Motion to Sell

 Property Free and Clear of All Liens, Claims and Encumbrances (the “Motion to Sell”)

 respectfully represents as follows:

        1.      This case was commenced on June 29, 2018 when Debtor, Phyllis J. Haney

 (hereinafter “Debtor”) filed a voluntary petition under Chapter 11 (the “Filing Date”).

        2.      Respondent is a party-in-interest in this case as it is a secured creditor of the

 Debtor with a first priority mortgage lien on Debtor’s real property located at 1405 8th Avenue,

 Beaver, PA 15009 (the “Mortgaged Property”).

        3.      On January 11, 2019, Respondent filed an Amended Proof of Claim evidencing a

 secured claim in the total amount of $93,712.06 as of the bankruptcy Filing Date, including pre-

 petition arrears of $6,873.53 at Claim Number 26-2 (the “Claim”).

        4.      On March 28, 2019, Debtor filed the Motion to Sell seeking approval to sell two

 separate properties, including Respondent’s Mortgaged Property, Frye Transportation Group,

 Inc. (the “Buyer”) for the net sum of $120,409.49.

        5.      Deutsche Bank does not consent to the sale of the Mortgaged Premises.

        6.      While Respondent does not oppose a sale of the Mortgaged Property in general,

 the proposed sale price is not sufficient to pay Respondent’s Claim in full.

        7.      Respondent is entitled to be paid the full amount of its Claim at closing, including

 additional interest thereon through the closing date, as a condition to approval of the sale.




                                                   2
Case 18-22636-TPA           Doc 214    Filed 05/30/19 Entered 05/30/19 00:04:57          Desc Main
                                      Document      Page 3 of 4


        8.      Further, it is unclear from the sale motion how the sale proceeds would be

 distributed, considering these are two separate properties with mortgages and other potential

 secured claims.

        9.      Debtor has not contacted Respondent to seek approval for a short-sale of the

 Mortgaged Property.

        10.     Respondent further objects to the proposed sale price as it is not representative of

 the value of the Mortgaged Property because it is based upon a pre-petition lease agreement

 between the Debtor and the Buyer for which Deutsche Bank was not a party.

        11.     According to the Motion to Sell, the Debtor (now deceased) had leased the

 properties to the Buyer with an option to purchase.

        12.     In connection with the Commercial Lease Agreement dated June 16, 2017 (the

 “Lease”), the Debtor and Buyer agreed that the fair market value of the Mortgaged Property was

 $65,000 and the other property subject to this sale had a fair market value of $102,000. The

 Buyer agreed to monthly rental payments of $5,000 per month for an initial 3 year term with an

 option to purchase. If the Buyer chose to exercise the option to purchase, the Debtor agreed to

 apply $3,500 of each monthly payment to the purchase price (for both properties).

        13.     Notwithstanding the fact that the Lease does not appear to have been assumed by

 the Debtor, the Debtor seeks to sell the two properties to the Buyer under the option to purchase

 clause free and clear through a section 363 sale.

        14.     Respondent objections to the proposed sale based upon the Lease for multiple

 reasons.

        15.     Respondent was not party to the Lease and it’s not clear whether the option to

 purchase is enforceable.



                                                     3
Case 18-22636-TPA        Doc 214     Filed 05/30/19 Entered 05/30/19 00:04:57          Desc Main
                                    Document      Page 4 of 4


         16.    Even if the Lease were assumed by the Debtor and the Buyer were able to

 exercise the option to purchase, the proposed sale is contrary to the terms of the Lease.

 Specifically, in section 19 of the Lease, the Tenant (i.e. the Buyer) expressly accepts that the

 Lease is subject and subordinate to any and all mortgages without limitation.

         17.    The proposed sale would not only give the Buyer dollar-for-dollar credit for lease

 payments allegedly made to the Debtor ($234,500.00), but it would subordinate Respondent’s

 mortgage to the Buyer’s credit of $114,090.51 towards the sale price. In fact, the sale would

 divest Respondent’s mortgage lien on the Mortgaged Property. This is contrary to the terms of

 the Lease and Respondent does not agree to this treatment.

         18.    Respondent further does not consent to the payment of fees or commissions from

 the sale proceeds unless and until its Claim is paid in full at closing, including any additional

 interest which have accrued since the Filing Date.

         WHEREFORE, Deutsche Bank National Trust Company, as Trustee, on Behalf of the

 Holders of the Soundview Home Loan Trust 2005-1 Asset-Backed Certificates, Series 2005-

 1respectfully requests that should this Honorable Court enter an order denying the Motion to

 Sell.

                                                      Respectfully submitted,
                                                      PHELAN HALLINAN DIAMOND &
                                                      JONES, LLP

 Date: May 29, 2019                                   /s/ Jodi L. Hause, Esquire
                                                      Jodi L. Hause, Esquire
                                                      PA ID No. 90625
                                                      Phelan Hallinan Diamond & Jones, LLP
                                                      Omni William Penn Place Office Tower
                                                      555 Grant Street, Suite 360
                                                      Pittsburgh, PA 15219
                                                      412.745.0600 / 412.745.0601 (fax)
                                                      jodi.hause@phelanhallinan.com


                                                 4
